Case 18-30609   Doc   Filed 05/10/19 Entered 05/10/19 15:57:56   Desc Main
                          document Page 1 of 7
Case 18-30609   Doc   Filed 05/10/19 Entered 05/10/19 15:57:56   Desc Main
                          document Page 2 of 7
Case 18-30609   Doc   Filed 05/10/19 Entered 05/10/19 15:57:56   Desc Main
                          document Page 3 of 7
Case 18-30609   Doc   Filed 05/10/19 Entered 05/10/19 15:57:56   Desc Main
                          document Page 4 of 7
Case 18-30609   Doc   Filed 05/10/19 Entered 05/10/19 15:57:56   Desc Main
                          document Page 5 of 7
Case 18-30609   Doc   Filed 05/10/19 Entered 05/10/19 15:57:56   Desc Main
                          document Page 6 of 7
Case 18-30609   Doc   Filed 05/10/19 Entered 05/10/19 15:57:56   Desc Main
                          document Page 7 of 7
